DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 1, 2021 has been entered.
In view of the Amendments to the Claims filed June 1, 2021, the rejections of claims 1-6, 8, and 9 under 35 U.S.C. 112, first paragraph, previously presented in the Office Action sent March 1, 2021 have been withdrawn.
In view of the Amendments to the Claims filed June 1, 2021, the rejections of claims 1-6, 8, and 9 under 35 U.S.C. 102(b) and 35 U.S.C. 103(a) previously presented in the Office Action sent March 1, 2021 have been substantially maintained and modified only in response to the Amendments to the Claims.
Claims 1-6 and 8-26 are currently pending while claims 10-26 have been withdrawn from consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8, and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 6 recite, “the embedded resistor configured to… change resistance in response to a change in a temperature of the embedded thermoelectric device”. 
The specification, s originally filed, does not evidence applicant had in possession an invention including an embedded resistor, or any resistors, configured to change resistance in response to a change in a temperature of the embedded thermoelectric device. 
The specification does not discuss or describe any resistors or structures, materials, or acts that perform the claimed change resistance in response to a change in a temperature of the embedded thermoelectric device. Dependent claims are rejected for dependency. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kimura (U.S. Pub. No. 2008/0317087 A1).
With regard to claim 1, Kimura discloses 
an integrated circuit (1, Fig. 1 interpreted to read on the claimed “integrated circuit” because it is a small chip of semiconductor material with a set of electrical circuitry components) comprising:
an insulator layer (layer 50 depicted in Fig. 1-2 cited to read on the claimed “insulator layer” as it is described in [0110] as “50…Insulating thin film”) having 
first and second sides opposing one another, each of the first and second sides being defined in part by a major dimension of the insulator layer (such as depicted in Fig. 2, the cited insulator layer 50 has a top most surface defined in part by a major lateral dimension at the top of the cited insulator 50 and cited to read on the claimed first side and a bottom most surface defined in part by a major lateral dimension at the bottom of the cited insulator 50 and cited to read on the claimed opposing second side); 
an embedded thermoelectric device (“embedded” is interpreted to include inserted into a surrounding mass; the components connected to "junction 25", such as conductor 20A and 20B, Fig. 1-2 are interpreted to read on the claimed "thermoelectric device" because they function to provide thermoelectric conversion; Fig. 2 depicts the cited thermoelectric device at junction 25 and conductor 20A as inserted into the cited integrated circuit device 1 into the surrounding mass of SOI layer 11 and insulating film 50)
facing the first side of the insulator layer (as depicted in Fig. 2 the cited embedded thermoelectric device at least at component 20B faces the cited first side/top most surface of the insulator layer 50), and 
an embedded resistor proximate to the embedded thermoelectric device ("resistor" is interpreted to include a device with a resistance; heating elements 150, 90A, 90B, and wiring 110, Fig. 1-2 is cited to read on the claimed “resistor” because it is a device with a resistance when an active electrical current is passed through as [0140] describes applying current from pads 90A and 90B to heat the heater 150; see Fig. 1-2 depicting cited embedded resistor proximate to the cited embedded thermoelectric device at the junction 25) and
abutting the second side of the insulator layer (as depicted in Fig. 2 the cited embedded resistor abuts the cited second side/bottom most surface of the insulator layer 50), and 
the embedded resistor is configured to cause a thermal gradient to form across a thermoelectric device and to change resistance in response to a change in a temperature of the embedded thermoelectric device (the cited embedded resistor  thermoelectric device and to change resistance in response to a change in a temperature of the embedded thermoelectric device” as [0140] describes "A current is then applied to the heater 150 through electrode pads 90A, 90B provided thereto heat the heater 150, and a temperature different ΔTr between the temperature sensors 101 and 102 is measured.”; see Fig. 1-2 depicting heater 150 disposed on the right side of the cited integrated circuit 1 with temperature sensors 101 and 102 disposed at the right end and left end of the integrated circuit 1 described in [0140] as at "hot junction 26” and “cold junction 27”, in which the junction 25 of the cited embedded thermoelectric device components is disclosed in [0136] as at the hot junction 26; because the cited embedded passive resistor components, particularly heater 150, is disclosed as providing heat to the right side of the device wherein hot junction 26 is located, the cited embedded resistor components are structurally capable of causing a thermal gradient to form across a thermoelectric device such as across the horizontal length of conductors 20A and 20B of the cited embedded thermoelectric device from a higher temperature on the right side to a lower temperature on the left side of cited integrated circuit 1, Fig. 1-2; the cited embedded resistor is cited to read on the claimed “configured to change resistance in response to a change in a temperature of the embedded thermoelectric device” because it is structurally capable of changing resistance in response to a change in a temperature of the embedded thermoelectric device due to its material composition such as when the temperature of the embedded thermoelectric device 
With regard to claim 2, Kimura discloses an integrated circuit wherein 
the embedded resistor is 
With regard to claim 3, Kimura discloses an integrated circuit wherein 
the embedded resistor has four terminals (recall embedded resistor components 150, 90A, 90B, and wiring 110, Fig. 1 which has four terminals such as the contact of bottom wiring 110 and heater 150, at the contact of bottom wiring 110 and pad 90A, at the contact of top wiring 110 and heater 150, and at the contact of top wiring 110 and pad 90B).
With regard to claim 4, Kimura discloses an integrated circuit wherein 
the embedded resistor is formed with the embedded thermoelectric device as a resistance element (the cited embedded resistor is formed with the cited embedded thermoelectric device as depicted in Fig. 1-2 as a part of the same cited integrated circuit 1 and interpreted to read on the claimed “resistance element” [0140] describes applying current from pads 90A and 90B to heat the heater 150).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5, 6, 8, and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Kimura (U.S. Pub. No. 2008/0317087 A1).
With regard to claim 5, independent claim 1 is anticipated by Kimura under 35 U.S.C. 102(b) as discussed above. Kimura discloses an integrated circuit and exemplifies [0017-0018]).
Kimura also discloses a detection type thermocouple integrated circuit in the embodiment of Fig. 14 which comprises a plurality of thermocouples but does not detail the calibration technique detailed in the embodiment of Fig. 1-2. Kimura discloses in the multiple thermocouple embodiment, reading on the claimed array of thermoelectric elements, that individual thermocouples in the detection thermoelectric device can be taken out, or disconnected, by use of a switch (see [0033]) reading on the claimed configured to selectively disconnect at least one of the thermoelectric elements from the embedded thermoelectric device as is structurally capable of selectively disconnecting at least one of the thermoelectric elements from the embedded thermoelectric device as Kimura teaches the selection of a disconnect mode. Kimura discloses the specific switch design allows for extremely small ON resistance of the switch (see [0034]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the embodiment of Fig. 1-2 in the integrated circuit of Kimura to include an array of thermocouples which operate with a switch to take out individual thermocouples as disclosed in the embodiment of Fig. 14 because it would allow for an extremely small ON resistance switch design. It would have also been obvious to a person having ordinary skill in the art to have modified the embodiment of Fig. 14 which includes an array of thermocouples and switch to include the heater calibration technique taught in cited embodiment of Fig. 1-2 because it would provide for an easier calibration technique using Joule heat. 
With regard to claim 6, Kimura discloses 
an integrated circuit (1, Fig. 1 interpreted to read on the claimed “integrated circuit” because it is a small chip of semiconductor material with a set of electrical circuitry components) comprising 
an embedded thermoelectric device (“embedded” is interpreted to include inserted into a surrounding mass; the components connected to "junction 25", such as conductor 20A and 20B, Fig. 1-2 are interpreted to read on the claimed "thermoelectric device" because they function to provide thermoelectric conversion; Fig. 2 depicts the cited thermoelectric device at junction 25 and conductor 20A as inserted into the cited integrated circuit device 1 into the surrounding mass of SOI layer 11 and insulating film 50), and 
an embedded resistor proximate to the embedded thermoelectric device ("resistor" is interpreted to include a device with a resistance; heating elements 150, 90A, 90B, and wiring 110, Fig. 1-2 is cited to read on the claimed “resistor” because it is a device with a resistance when an active electrical current is passed through as [0140] describes applying current from pads 90A and 90B to heat the heater 150; see Fig. 1-2 depicting cited embedded resistor proximate to the cited embedded thermoelectric device at the junction 25), and 
the embedded resistor is configured to cause a thermal gradient to form across a thermoelectric device and to change resistance in response to a change in a temperature of the embedded thermoelectric device (the cited embedded resistor components 90A, 90B, and 150 are cited to read on the claimed “configured to cause a thermal gradient to form across a thermoelectric device and to change [0140] describes "A current is then applied to the heater 150 through electrode pads 90A, 90B provided thereto heat the heater 150, and a temperature different ΔTr between the temperature sensors 101 and 102 is measured.”; see Fig. 1-2 depicting heater 150 disposed on the right side of the cited integrated circuit 1 with temperature sensors 101 and 102 disposed at the right end and left end of the integrated circuit 1 described in [0140] as at "hot junction 26” and “cold junction 27”, in which the junction 25 of the cited embedded thermoelectric device components is disclosed in [0136] as at the hot junction 26; because the cited embedded passive resistor components, particularly heater 150, is disclosed as providing heat to the right side of the device wherein hot junction 26 is located, the cited embedded resistor components are structurally capable of causing a thermal gradient to form across a thermoelectric device such as across the horizontal length of conductors 20A and 20B of the cited embedded thermoelectric device from a higher temperature on the right side to a lower temperature on the left side of cited integrated circuit 1, Fig. 1-2; the cited embedded resistor is cited to read on the claimed “configured to change resistance in response to a change in a temperature of the embedded thermoelectric device” because it is structurally capable of changing resistance in response to a change in a temperature of the embedded thermoelectric device due to its material composition such as when the temperature of the embedded thermoelectric device at the cited embedded resistor is changed, the changed temperature of the cited 
the embedded resistor is formed within an interconnect layer over the embedded thermoelectric device (recall cited embedded resistor component 150 depicted in Fig. 2 as embedded within layer 50, as it has a top portion formed inside the bottom surface of layer 50, reading on the claimed “interconnect layer” because it is a layer that comprises an interconnect and the cited layer is cited to read on the claimed “over the embedded thermoelectric device” because the cited layer is located over, or at a higher position, than at least component 20A of the cited embedded thermoelectric device). 
The calibration technique discussed in the embodiment of Fig. 1-2 uses Joule heat from a heater that makes calibration easier (see [0017-0018]).

Kimura also discloses a detection type thermocouple integrated circuit in the embodiment of Fig. 14 which comprises a plurality of thermocouples but does not detail the calibration technique detailed in the embodiment of Fig. 1-2. Kimura discloses in the multiple thermocouple embodiment, reading on the claimed array of thermoelectric elements, that individual thermocouples in the detection thermoelectric device can be taken out, or disconnected, by use of a switch (see [0033]). Kimura discloses the specific switch design allows for extremely small ON resistance of the switch (see [0034]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the embodiment of Fig. 1-2 in the integrated circuit of Kimura to include an array of thermocouples which operate with a switch to 
With regard to claim 8, independent claim 6 is obvious over Kimura under 35 U.S.C. 103(a) as discussed above. Kimura discloses an integrated circuit wherein 
the embedded resistor has four terminals (recall embedded resistor components 150, 90A, 90B, and wiring 110, Fig. 1 which comprises four terminals such as the contact of bottom wiring 110 and heater 150, at the contact of bottom wiring 110 and pad 90A, at the contact of top wiring 110 and heater 150, and at the contact of top wiring 110 and pad 90B).
With regard to claim 9, independent claim 6 is obvious over Kimura under 35 U.S.C. 103(a) as discussed above. Kimura discloses an integrated circuit wherein 
the embedded resistor is formed with the embedded thermoelectric device as a resistance element (the cited embedded resistor is formed with the cited embedded thermoelectric device as depicted in Fig. 1-2 as a part of the same cited integrated circuit 1 and interpreted to read on the claimed “resistance element” because it is an element that has a resistance and because [0140] describes applying current from pads 90A and 90B to heat the heater 150).

Response to Arguments
Applicant's arguments filed June 1, 2021 have been fully considered but they are not persuasive.
Applicant notes in the response that the language of newly amended claim 1 and 6 are not found in Kimura. However, this argument is addressed in the rejections of the claims above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/DUSTIN Q DAM/Examiner, Art Unit 1721                                                                                                                                                                                                        June 3, 2021